731 A.2d 459 (1999)
354 Md. 368
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Alan Edgar HARRIS, Respondent.
Misc. Docket (AG), No. 87 Sept. Term, 1998.
Court of Appeals of Maryland.
June 10, 1999.
ORDER
Upon consideration of the Joint Petition for Reprimand by Consent filed by the *460 Attorney Grievance Commission of Maryland and the Respondent, Alan Edgar Harris, it is this 10th day of June, 1999,
ORDERED, by the Court of Appeals of Maryland that Alan Edgar Harris be and he is hereby reprimanded for misconduct as set forth in the Joint Petition.